DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the phrase, "Methods and apparatuses for...are described", which constitutes implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaula (US 2016/0361542 A1) in view of Sachs (US 2014/0046398A1).
	Re. claim 1 and 16, Kaula discloses a system/method of setting therapeutic doses of a neuromodulator implanted into a patient comprising: an implantable neuromodulator (paragraph 0002-0003); a controller for controlling the application of a therapeutic dose by the neuromodulator (paragraph 0006); the controller comprising one or more processors; memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, implement a computer-implemented method (paragraph 0009 – “In another embodiment, the present disclosure provides an electronic device for performing a computer-assisted stimulation programming of an implantable medical device. The electronic device includes a memory storage component configured to store programming code. The electronic device also includes a computer processor configured to execute the programming code. When the programming code is executed, stimulation current is ramped up for a plurality of contacts on a lead that is configured to be implanted inside, or attached to, a patient “), the computer-implemented method comprising: applying a test voltage ramp from the neuromodulator implanted into the patient (paragraph 0160 – test stimulation is given to test the level of stimulation suitable for the patient); determining a target sensation intensity modulation voltage that is specific to the patient from the test voltage ramp (paragraph 0160 - test stimulation is given to test the level of stimulation suitable for the patient); calculating an estimated peak modulation voltage as a function of the target sensation intensity modulation voltage and the therapy ramp-up time to reach the peak modulation voltage (paragraph 0175-0176 – predefined maximum stimulation limit value [peak modulation voltage] is given from the ramp-up time and the non-zero starting value based on patient responses to test stimulation [target sensation intensity]); setting a first therapeutic dose using the estimated peak modulation voltage (paragraph 0176 – stimulation parameter is set based on the ramped up stimulation voltage [as disclosed in paragraph 0003], toward the maximum limit value); and setting a second therapeutic dose using a percentage of the estimated peak modulation voltage (paragraph 0083 – “The IPG 115 selects an electrode stimulating configuration, selects a stimulation waveform, regulates the amplitude of the electrical stimulation, controls the width and frequency of electrical pulses, and selects cathodic or anodic stimulation”). Kaula does not explicitly disclose a method comprising a therapeutic dose duration including a therapy ramp-up time to reach a peak modulation voltage and a sustained peak modulation time during which voltage is sustained at the peak modulation voltage, Sachs discloses a method of setting therapeutic doses of a neuromodulator implanted into a patient, wherein each of the therapeutic doses comprises a therapeutic dose duration including a therapy ramp-up time to reach a peak modulation voltage (figure 9 – time as On Ramp shown as the ramp-up time to reach the maximum voltage), and a sustained peak modulation time during which voltage is sustained at the peak modulation voltage (paragraph 0129 – Cumulative Max permits a user to select the maximum cumulative stimulation session minutes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stimulation parameters as taught by Sachs into the system/method of Kaula in order to create an optimal therapeutic stimulation protocol of reduced time requirements and increased accuracy for patient stimulation. 

	RE. claim 2, Sachs further discloses wherein the therapeutic dose duration of the first therapeutic dose is the same as the therapeutic dose duration of the second therapeutic dose (figure 9).

	RE. claim 3-4 and 17, Sachs further discloses wherein the therapeutic dose duration of the first therapeutic dose is the same as the therapeutic dose duration of the second therapeutic dose (figure 9). The combined invention does not explicitly disclose wherein a duration of applying the estimated peak modulation voltage of the first therapeutic dose is greater than a duration of applying the estimated peak modulation voltage of the second therapeutic dose, but Sachs discloses in paragraph 0032 – “adjust stimulation parameters based on receipt of programming data from the external programmer”, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed stimulation parameters in order to achieve a desired stimulation result.

RE. claim 5, Kaula further discloses determining the therapy ramp-up time as a percentage of the therapeutic dose duration (figure 33A, time to reach peak amplitude [ramp up time] is shown to be a part/percentage of the total stimulation time).

RE. claim 6 and 20, Kaula further discloses determining a minimum patient detectable modulation voltage that is specific to the patient from the test voltage ramp (paragraph 0060 – patient-feedback device [PFD] is activated when the patient feels paresthesia or pain when setting the stimulation protocol), and further wherein the minimum patient-detectable modulation voltage is used as a starting voltage for the test voltage ramp (figure 13, three sweeps are performed to result in a best selection of electrodes for paresthesia - after pain area sweep 585 to identify optimal electrodes for paresthesia is performed, the stimulation parameters are adjusted 590 and saved 595 as a starting voltage for stimulation, as further disclosed in paragraph 0092).

RE. claim 7, Kaula further discloses wherein determining the minimum patient-detectable modulation voltage comprises receiving patient reported feedback during the application of the test voltage ramp (paragraph 0060 – patient feedback device [PFD] is activated to provide feedback from the patient when the patient feels paresthesia or pain).

RE. claim 8, Kaula further discloses wherein the target sensation intensity modulation voltage is a maximum patient-tolerable modulation voltage (paragraph 0128 – for patient’s safety, an upper limit or maximum level as to how much stimulation can be ramped up without discomfort is established).

RE. claim 9 and 18, Sachs further discloses wherein the therapy ramp-up time to the peak modulation voltage is half of the therapeutic dose duration (figure 9 – On Ramp [ramp-up] time is shown to reach its maximum stimulation pulse level in half the stimulation duration time).

RE. claim 10 and 19, Sachs further discloses wherein the therapeutic dose duration is set to be 30 minutes (figure 15, stimulations sessions can go upwards of 30 minutes to 60 minutes maximum, as disclosed in paragraph 0141).

RE. claim 11, Kaula further discloses frequency component of the first therapeutic dose to the high-frequency component of the test voltage ramp applied (figure 18A, block 720 sets the stimulation frequency of the electric stimuli provided by the electrodes).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaula (US 2016/0361542 A1) in view of Sachs (US 2014/0046398A1) as applied to claims 1-11, 16-20 above, and further in view of Wacnik (US 2013/0289667 A1).
RE. claim 12, the combined invention teaches the claimed invention except the test voltage ramp applied is between 1 kHz and 100 kHz. Wacnik teaches the system wherein the high-frequency component of the test voltage ramp applied is between 1 kHz and 100 kHz (figure 5A, ramp schedule that defines the ramp of amplitude 74 may be selected based on a stimulation pulse frequency of 1000 Hz, as further disclosed in paragraph 0095). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Wacnik in order to establish stimulation parameters acceptable for the patient based on the stimulation frequencies (including 1000 Hz) and ramping schedules (paragraph 0027).

Allowable Subject Matter
Claims 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to the method of setting therapeutic doses of a neuromodulator implanted into a patient comprising setting a second therapeutic dose using a second estimated peak modulation voltage that is less than the first estimated peak modulation voltage, wherein a duration of applying the first estimated peak modulation voltage is greater than a duration of applying the second estimated peak modulation voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bradley (US 2017/0333701 A1) teaches a neuromodulator device delivering electrical stimulation pulses to a patient with stimulation parameters unique for the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792